MEMORANDUM **
Emiliano Sanchez-Velasquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of his application for cancellation of removal. We dismiss the petition in part, and deny the petition in part.
We lack jurisdiction to review whether Sanchez-Velasquez has demonstrated the requisite “exceptional and extremely unusual hardship” for cancellation of removal, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), as well as whether the BIA improperly streamlined this appeal in which only the hardship element, a discretionary factor, is in dispute, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003).
Sanchez-Velasquez’s constitutional challenge to the BIA’s streamlining regulations, which we have jurisdiction to review under 8 U.S.C. § 1252, is foreclosed by Falcon Carriche, 350 F.3d at 851.
*988The clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477 and further order of this Court.
PETITION FOR REVIEW DISMISSED in part, and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.